        Case 2:20-cv-00416-EFB Document 11 Filed 05/26/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GREGORY GOODS,                                    No. 2:20-cv-0416-EFB P
12                        Plaintiff,
13           v.                                         ORDER
14    DAVID BAUGHMAN, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He requests an extension of time to comply with the court’s April 15, 2020 order.

19          Plaintiff’s request (ECF No. 10) is granted and plaintiff has 30 days from the date this

20   order is served to return the notice advising the court whether he elects to proceed with the claims

21   recognized by the April 15, 2020 order as potentially cognizable or whether he intends to file an

22   amended complaint.

23          So ordered.

24   Dated: May 26, 2020.

25

26

27

28
